         Case 1:19-cr-00437-AKH Document 42 Filed 10/31/19 Page 1 of 1
          Case 1:19-cr-00437-AKH Document 41 Filed 10/31/19 Page 1 of 1




Federal D!!fende    . . r~s====::::.
         y") -- - - -=-
                        ..     _. ,  ·               t
                                                                                        Southern District
                                                         52 Duane Street-10th Floor, New York, NY 10007
Q F NEW y IJ· RK:rsd~C •                                           Tel: (212) 417-8700 Fax: (212) 571-0392
                     .'     .    .
David E. Patton                                                                    So1,th~m District ofNew York
Exccurive Direcror                                                                     Jennifer L. Brown
                                                                                        Atrome,•in-Charge




                                                 October 31, 2019
  ByECF

  Honorable Alvin K. Hellerstein
  United States District Judge
  Southern District of New York
  500 Pearl Street
  New York, New York 10007

  Re:       United States v. David Wagner, 19 Cr. 4_37 (AKH)

  Dear Judge Hellerstein:

          I write on consent (Assistant United States Attorney Jilan Kamal and U.S. Pretrial
  Services Officer Francesca Tessier-Miller) to respectfully request that the Court modify
  the curfew condition to allow Mr. Wagner to work nights at a call-center for the
  American Automobile Association. Specifically, I request that the curfew-which
  currently runs from 11 :00 p.m. to 7:00 a.m. - be extended so that it runs from 2:00 a.m.
  to 7:00 a.m. Mr. Wagner is scheduled to begin work on November 4, 2019.

         Mr. Wagner, who was arrested on June 14, 2019, has been wholly compliant with
  the conditions of his release, which include a $500,000 personal recognizance bond co-
  signed by Mr. Wagner's wife and three adult children, and secured by property in
  Narragansett, Rhode Island.          ·     ,

            Thank you for your consideration of this request.

                                                         Respectfully submitted,

                                                         Isl
                                                         Martin S. Cohen
                                                         Ass't Federal Defender
                                                         Tel.: (212) 417-8737

  cc:       Jilan Kamal, Esq.
            Sagar Ravi, Esq.
            Francesca Tessier-Miller, U.S. Pretrial Services Officer
